             Case 1:18-cv-11499-MLW Document 70 Filed 12/23/19 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                     Docket No. 1:18-cv-11499-MLW
 ROBENSON JEAN-PIERRE AND JEAN
 METELUS, on behalf of themselves and all            COLLECTIVE AND CLASS ACTION
 others similarly situated,
                                                     NOTICE OF FILING CONSENTS TO
                         Plaintiffs,                 JOIN COLLECTIVE ACTION

 v.

 J&L CABLE TV SERVICES, INC.,

                         Defendant.


             NOTICE OF FILING CONSENTS TO JOIN COLLECTIVE ACTION

Plaintiffs Robenson Jean-Pierre and Jean Metelus, individually and on behalf of all persons

similarly situated, hereby files the following Opt-In Consent Forms, submitted herewith as Exhibit

1, pursuant to the Fair Labor Standards, Act, 29 U.S.C. §§ 201, et seq. CONSENTS TO JOIN

COLLECTIVE ACTION:

      99.        Eurin R. Terrero

      100.       Edward K. Abbott

      101.       Anthony Hayward

      102.       Kevin Paradis

      103.       Pierre A. Rene

      104.       Patrick W. Kelley

      105.       Ryan Bohan

      106.       Christopher P. Dupuis

      107.       Schamgar Jeantine
          Case 1:18-cv-11499-MLW Document 70 Filed 12/23/19 Page 2 of 3



   108.       Schneider Andre

   109.       Joshua Triefler

   110.       James Earl

   111.       Chase Raymond Fitzgerald


Dated: December 23, 2019                           Respectfully submitted,

                                             /s/ Shoshana Savett
                                             Sarah R. Schalman-Bergen
                                             Shoshana Savett
                                             BERGER MONTAGUE PC
                                             1818 Market Street
                                             Suite 3600
                                             Philadelphia, PA 19103
                                             Telephone: (215) 875-3000
                                             Facsimile: (215) 875-4604
                                             sschalman-bergen@bm.net
                                             stsavett@bm.net


                                             Matthew W. Thomson, BBO #682745
                                             Lichten & Liss-Riordan, P.C.
                                             729 Boylston Street, Suite 2000
                                             Boston, MA 02116
                                             Telephone: (617) 994-5800
                                             Facsimile: (617) 994-5801
                                             mthomson@llrlaw.com


                                             Carolyn H. Cottrell
                                             Ori Edelstein
                                             Michelle S. Lim
                                             SCHNEIDER WALLACE
                                             COTTRELL KONECKY
                                             WOTKYNS, LLP
                                             2000 Powell Street, Suite 1400
                                             Emeryville, CA 94608
                                             Telephone: (415) 421-7100
                                             Facsimile: (415) 421-7105
                                             ccottrell@schneiderwallace.com
                                             oedelstein@schneiderwallace.com
                                             mlim@schneiderwallace.com


                                         2
         Case 1:18-cv-11499-MLW Document 70 Filed 12/23/19 Page 3 of 3



                                                    Attorneys for Plaintiffs, the Collective and
                                                    Putative Class




                                CERTIFICATE OF SERVICE

       I, Shoshana Savett, hereby certify that on December 23, 2019, I filed the foregoing via the
Court’s CM/ECF system, which will automatically send a notice of filing to counsel of record.



                                                    /s/ Shoshana Savett
                                                    Shoshana Savett




                                                3
